DETAILED ACTION
This action is in response to arguments and amendments filed for Application 17/168423 on January 28, 2022, in which Claims 1- 20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1- 20 are pending, of which Claims 1- 20 are allowed.  

Allowable Subject Matter
Claims 1- 20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “Implementing the preemptive action before the threat causes harm to the stored data, and implementation of the preemptive action is based on a cost to implement failback operations necessitated by implementation of the preemptive action and the implementation is also based on a confidence level that the threat is real and will cause harm to the data”, in Claim 1; in conjunction with all other limitations of the dependent and independent .


From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Panna et al. (U.S. Patent Application 8,707,107), hereinafter “Panna”.  Panna is cited on PTO-892 filed 2/9/2022.
	Panna: Col. 3, Lines 4-20 teaches the computing device to (1) monitors a computing system for evidence of potential data failures within the computing system, (2) detects, while monitoring the computing system, evidence that indicates a potential data failure within the computing system, (3) identifies data implicated in the potential data failure based on the detected evidence, and then (4) initiates, prior to determining whether the data implicated in the potential data failure needs to be restored, an action configured to proactively facilitate restoration of at least a portion of the data implicated in the potential data failure in response to the detected evidence.

Although conceptually similar to the claimed invention of the instant application, Panna does not teach implementing a preemptive action based on cost.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Justin (US Patent Application 2018/0060159) teaches implementing a corrective action in response to an alarm notification.
-Mesnier (US Patent Application 2019/0042114) teaches resolving potential problems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114